El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La parte que perdió el pleito en la Corte Municipal de San Juan interpuso un recurso de certiorari ante la Corte de Distrito de San Juan. Citamos con aprobación la si-guiente relación de la opinión de dicha corte:
“Se practicó la prueba, y luego en el mismo acto, la Corte (Corte *166Municipal) dictó sentencia contra la sucesión demandada; la cual sentencia fué dictada en corte abierta y en presencia y oido de los abogados de las partes.
“El recurrente alega que nunca fué notificado de dicha senten-cia por la parte contraria, o por su abogado cuando se le notificó el memorándum de costas. Sin haberse llenado tal requisito, se libró orden de ejecución de dicha sentencia, la cual es firme todavía. (Pa-rece que la corte quiso decir que la sentencia ya era aparentemente inapelable.)
“Este es el error fundamental alegado por el recurrente. El recurrente funda su recurso, en la doctrina establecida por la Hon. Corte Suprema de Puerto Rico, en el caso de Rodríguez v. Corte de Distrito de Mayagüez, 31 D.P.R. 300.
“El interventor Francisco Castañeda alega en contra del re-curso, la doctrina establecida en el caso de Torres v. Calaf. 17 D.P.R. 1185.
“Creemos que la referida jurisprudencia en el caso de Calaf no es aplicable al presente caso, que fué resuelto en diciembre 20 de 1911, muchos años antes de haberse aprobado la Ley No. 13 de 14 de noviembre de 1917, ‘regulando las apelaciones contra sentencias de las Cortes Municipales en pleitos civiles.’
“A primera vista cualquiera se inclina a creer que si una sen-tencia es dictada en presencia de las partes o de sus abogados, que tal hecho equivaldría a una notificación en forma. Pero pensándolo bien, parece a esta Corte que es mejor seguir los preceptos impera-tivos de la referida Ley No. 13 de 14 de noviembre de 1917, y así lo entendió la Corte Suprema y- fijó esta regla en el caso de Rodríguez vs. Corte de Distrito de Mayagüez, 31 D.P.R. 300, en que des-cansa el recurrente.”
La apelada dice que no so demostró que fuese cierta la manifestación hecha por el apelante de que la apelada es-taba presente en la corte, en el momento de dictarse la sen-tencia. Tal vez podría presumirse concluyentemente que la apelada estaba en la corte, pero, a pesar de tal presuncióu, la Legislatura ha prescrito el método a seguir para regular el término dentro del cual deben entablarse las apelaciones. La ley exige una notificación específica a la parte que pierde el pleito.
El juez que suscribe tenía algunas de las mismas dudas *167que el apelante y estaba dispuesto a escribir una opinión concurrente en el caso de Cruz v. Sucesión Jiménez, 32 D.P.R. 833. En realidad escribió tal opinión, pero tan sólo para estar de acuerdo con la opinión de la corte, llamando la atención al hecho de que el término para apelar no em-pieza a contarse a partir del hecho real de la notificación sino del acto del secretario de la corte de distrito, manifes-tando que ha sido enviada la notificación. El principio de una limitación sobre el derecho de, apelación se interpreta estrictamente a favor del apelante. 3 Corpus Juris 1059 et seq. Rodríguez v. La Corte de Distrito de Mayagüez, 31 D.P.R. 300, es el caso predominante. La sentencia ape-lada debe ser confirmada.